Citation Nr: 1547335	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  08-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability. 
 
2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected disability. 
 
3.  Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from March 1988 to March 1992, and from February 1996 to February 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  These issues were previously remanded by the Board in July 2011 and January 2014 for further evidentiary development. 

In March 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A written transcript of this hearing has been prepared and associated with the evidence of record.

The issue of entitlement to service connection for sleep apnea was also on appeal as part of the Veteran's claim for a respiratory disorder.  However, a subsequent July 2014 rating decision granted entitlement to service connection for sleep apnea; representing a full grant of the benefit sought on appeal.  

The Board recognizes that the Veteran's representative submitted a brief in June 2015 in support of the claims for service connection for bilateral knee disorder and right ankle disorder, which are dismissed below.  However, a review of the entire record clearly shows that the Veteran withdrew his appeal in August 2014.  Moreover, the RO has not taken any action to indicate to the Veteran that these issues have remained on appeal.  In this regard, after the withdrawal, no further supplemental statement of the case was issued.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that this this issue was still on appeal following is withdrawal in August 2014.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for a bilateral knee disorder is requested.

2.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to service connection for a right ankle disorder is requested.

3.  The Veteran's current respiratory disorder, to include allergic rhinitis and sinusitis, is not shown to be causally or etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral knee disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a right ankle disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Service connection for a respiratory disorder, to include allergic rhinitis and sinusitis, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Bilateral Knee and Right Ankle Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran perfected the right ankle and bilateral knee appeals, and has since withdrawn these appeals in an August 2014 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these two issues.  Accordingly, the Board does not have jurisdiction to review the right ankle and bilateral knee appeals and they are dismissed.


II.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in March 2014, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, the Veteran was afforded a Board hearing in March 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue remaining on appeal.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The AVLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., a nexus between the Veteran's current respiratory disorder and his active military service).  The representative and the AVLJ also asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  Moreover, the Board remanded the case in July 2011 and January 2014 so that additional medical evidence could be obtained, to include a nexus opinion.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board is also satisfied as to substantial compliance with its July 2011 and January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included sending the Veteran a letter asking for the names and addresses of his treatment providers.  The Veteran was sent this letter in September 2011, and all identified treatment records have been obtained and associated with the claims file.  The remands also directed the AOJ to obtain additional VA treatment records dated from November 2011 and provide the Veteran with a VA examination and medical opinion.  Such VA treatment records were associated with the VBMS record and a VA examination that is sufficient for appellate review was provided in March 2014.  Finally, the remands included readjudicating the claim, which was accomplished in the August 2012 and July 2014 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  Respiratory Disorder Claim

The Veteran seeks service connection for a respiratory disorder, to include allergic rhinitis and sinusitis, and to include as due to his cold weather exposure and powder fumes exposure during his active military service in Germany.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

As in the instant case, for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, although the current VA treatment records and the VA examination do not provide a current diagnosis of sinusitis, VA treatment records do document a diagnosis of allergic rhinitis.  Thus, the Veteran has satisfied the first element of service connection, as he has a current respiratory disorder.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, at his March 2011 videoconference hearing, the Veteran testified that he initially began experiencing breathing and sinus problems in service while he was stationed in Germany, and that he was treated by sick call for these symptoms in service.  He provided similar testimony during his personal hearing conducted at the RO in January 2010.  At his March 2014 VA examination, the Veteran also reported that his current respiratory disorder was due to his exposure to powder fumes while he was stationed in Germany during his active duty.

The Veteran's DD-214 Forms do not document active military service in Germany, but they do document foreign service.  The Veteran's STRs document several instances of cold/sinus symptoms.  For instance, in December 1988, the Veteran was treated for cold symptoms and diagnosed with an upper respiratory infection.  In March 1989, the Veteran was seen for a blocked nose and cough, and was diagnosed with cold/sinus congestion.  The STRs provide evidence of nasal discharge with a cough and stuffy nose in January 1998.  The STRs document that the Veteran checked that he was experiencing or had experienced hay fever/allergic rhinitis and sinusitis on his October 1998 Report of Medical History.  The STRs also show a clogged and dripping nose in October 1998, and document the Veteran's cigarette smoking.  The Veteran's active military service ended in February 1999.

The first post-service relevant complaint of allergic rhinitis was is a June 2006 VA Medical Center (VAMC) treatment record.  The Veteran reported that he had not been seen by a physician since he was discharged from active duty in 1999.  He reported rhinorrhea, post-nasal drip, sneezing, itching nose, occasional cough every winter for the past 18 years.  The assessment was allergic rhinitis.  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, on VA examination in March 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current respiratory disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In forming his medical opinion, the VA examiner considered the Veteran's statements that he served in Germany from 1988 to 1990 with the military.  The Veteran stated that he was exposed to powder fumes and extreme cold at that time.  The Veteran reported nasal drips since that time, for which he was treated with medications.  The Veteran denied any cough or expectoration.  He reported smoking 5 to 6 cigarettes daily, and historically smoked one pack of cigarettes per day until a few years ago.  The Veteran denied any history of allergy or family history of asthma.  The examiner reasoned that the Veteran's clinical history was that of post-nasal drip.  The Veteran did not currently have any "pulmonary symptoms per se."  The examiner found that the Veteran's chest X-ray at the examination was normal and spirometry was within normal limits.  The Veteran's FEV1/FVC was slightly below 80 percent at the examination.  Based on the aforementioned, the VA examiner concluded that the Veteran's current respiratory disorder was more likely than not due to cigarette smoking and less likely than likely due to cold in Germany or due to inhalation from gunpowder smoke.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  The examiner gave an alternative theory to address the etiology of the current respiratory disorder - namely, the Veteran's cigarette smoking.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion that the Veteran does not have respiratory disorder related to service and, in turn, service connection is not warranted.

In this regard, the Veteran's respiratory disorder has been attributed to his cigarette smoking.  As noted above, the Veteran's claim was filed after June 1998 and thus, any claim based on the Veteran's use of tobacco products is precluded by law.

The Board also acknowledges the Veteran's assertion that his respiratory disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issue in this case, determining the etiology of the Veteran's respiratory disorder, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his respiratory disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (2007).  In sum, the Veteran is not competent to attribute the Veteran's current respiratory disorder to either his cigarette smoking or some other cause as medical expertise is required.  As such, the Board assigns no probative weight to the Veteran's assertions that his respiratory disorder is related to his military service and, thus, such assertions are outweighed by the March 2014 VA examination. 

Lastly, although the Veteran has credibly reported continuing respiratory symptoms as documented in his STRs and initial June 2006 VA treatment record, he is not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations.  The Board notes that the Veteran's currently diagnosed respiratory disorder is not considered a chronic disease under the statute.  As such, service connection may not be awarded based on continuity of symptomatology.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, supra.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for a respiratory disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.



ORDER

The claim of entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability, is dismissed. 
 
The claim of entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected disability, is dismissed. 
 
The claim of entitlement to service connection for a respiratory disorder, to include allergic rhinitis and sinusitis, is denied.



____________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


